      Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    CHRISTY DEAKLE                                               CIVIL ACTION

    VERSUS                                                         NO. 20-1554

    WESTBANK FISHING, LLC, ET AL.                              SECTION “R” (5)



                              ORDER AND REASONS


          Before the Court are plaintiff Christy Deakle’s motions to exclude

and/or limit the testimony of (i) Dr. Marian Sackey and Dr. Erin O’Sullivan,1

and (ii) Dr. James Traylor. 2 Defendants Westbank Fishing, LLC, the F/V

MARIA C, and Certain Underwriters at Lloyd’s Syndicates XLC, LIB, and

AMA, oppose both motions.3

          For the following reasons, the Court denies plaintiff’s motions.



     I.     BACKGROUND

          This case arises out of a death aboard the F/V MARIA C on June 3,

2019. Decedent Bryan Urby was working as a fisherman aboard the vessel




1         R. Doc. 55.
2         R. Doc. 59.
3         R. Docs. 61 & 79.
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 2 of 19




when he began to show signs of heat distress.4 The United States Coast

Guard airlifted Mr. Urby to University Medical Center (“UMC”) in New

Orleans, where he was pronounced dead. 5

      At UMC, Dr. Marian Sackey ordered various tests on Mr. Urby,

including (1) a urine toxicology screen, and (2) a urine mass spec analysis. 6

In the “Value” column of the toxicology screen results, all tested substances

indicate “Not Detected,” except for cocaine, whose value column states, “See

Confirmation.”7     Dr. Sackey testified at her deposition that “See

Confirmation” refers to the second test, the urine mass spec analysis. 8 The

results of Mr. Urby’s urine mass spec analysis list “Nicotine and/or

metabolite,”    “Cocaine     metabolites,”    “Caffeine,”    “Cocaine,”    and

“Cocaethylene.”9

      Following Mr. Urby’s death, Dr. Erin O’Sullivan, a forensic pathologist

at the Orleans Parish Coroner’s Office, 10 conducted an autopsy of Mr. Urby. 11

As part of the autopsy, Dr. O’Sullivan ordered a test of the decedent’s blood,




4     R. Doc. 57-4 at 2-5.
5     See R. Doc. 57-5 at 3-4; R. Doc. 57-6 at 2; R. Doc. 83-11 at 4.
6     See R. Doc. 55-3 at 25-26.
7     Id. at 25.
8     R. Doc. 55-6 at 7-8.
9     R. Doc. 55-3 at 26.
10    R. Doc. 71-3 at 20.
11    Id. at 2; see also id. at 17-19.
                                       2
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 3 of 19




and the vitreous fluid from his eye.12 The lab results show that Mr. Urby’s

vitreous fluid contained 61 ng/mL of benzoylecgonine.13 Dr. O’Sullivan

testified that benzoylecgonine is a cocaine metabolite. 14 She further testified

that Mr. Urby’s “cause of death [was] hyperthermia,” and that “his cocaine

use may have contributed to his cause of death.”15           Mr. Urby’s death

certificate lists hyperthermia as the immediate cause of death, and “toxic

effects of cocaine” as a significant contributing condition. 16

      Christy Deakle is the personal representative of Mr. Urby and his two

children.17 On May 28, 2020, Deakle filed suit in this Court, alleging that

defendants’ negligence contributed to Mr. Urby’s death. 18

      On June 22, 2021, plaintiff moved to exclude and/or limit the

testimony of Dr. Sackey and Dr. O’Sullivan. 19 Plaintiff contends that the

doctors should be prohibited from discussing the presence of cocaine in Mr.

Urby’s system because his results indicated the presence of only a cocaine


12    See id. at 17-19.
13    Id. at 18-19.
14    Id. at 8; see also id. at 19 (“Benzoylecgonine is an inactive metabolite
      and chemical breakdown product of cocaine.”).
15    Id. at 9. Dr. O’Sullivan’s post-autopsy write-up lists four “findings” as
      to Mr. Urby. The first is hyperthermia, and the second is “[t]oxic
      effects of cocaine.” Id. at 17.
16    R. Doc. 55-3 at 4.
17    See R. Docs. 81-6, 81-7 & 81-8.
18    R. Doc. 1.
19    R. Doc. 55.
                                        3
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 4 of 19




metabolite, rather than parent cocaine, and because the urine mass spec test

is unreliable.20 Plaintiff further argues that the doctors should be prohibited

from stating that Mr. Urby was “impaired” at the time of his death because

the doctors are not toxicologists, and because his results do not indicate a

numerical amount of cocaine metabolite detected. 21 Defendants oppose the

motion, contending, among other arguments, that Mr. Urby’s system indeed

contained parent cocaine, and that Drs. Sackey and O’Sullivan are qualified

to opine on the reliable medical tests. 22

      Plaintiff also moved to exclude and/or limit the testimony and expert

report of Dr. James Traylor, defendants’ medical expert. 23 Specifically,

plaintiff objects to Dr. Traylor’s conclusion in his expert report24 that “the

use of cocaine by Mr. B. Urby was the inciting event that initiated the

sequence of events leading to his fatal hyperthermia that was contributed to


20    R. Doc. 55-1 at 7-8.
21    Id. at 8-10.
22    R. Doc. 71 at 10-12.
23    R. Doc. 59.
24    Plaintiff did not attach Dr. Traylor’s report to her motion to exclude Dr.
      Traylor’s testimony. While the motion cites plaintiff’s Exhibit A when
      referring to Dr. Traylor’s report, the attached Exhibit A is a report by
      another of defendants’ experts. See R. Doc. 59-2. Defendants did not
      attach Dr. Traylor’s report to their opposition. The Court located the
      report as an exhibit to plaintiff’s motion for leave to file a reply in
      support of her motion regarding Dr. Traylor. See R. Doc. 87-3. It is
      this version of the report that the Court considers on the present
      motion.
                                        4
      Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 5 of 19




by working in a hot environment while clad in improper work attire.”25

Plaintiff argues that Dr. Traylor’s report and its conclusions should be

excluded because Dr. Traylor makes factual determinations that usurp the

role of the jury, and because his conclusions are unsupported by the record.26

Defendants oppose the motion, contending that all of Dr. Traylor’s findings

are supported by the record.27

       The Court considers both motions below.



II.    LEGAL STANDARD

       The district court has considerable discretion to admit or exclude

expert testimony under Federal Rule of Evidence 702. See Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 138-39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200

F.3d 358, 371 (5th Cir. 2000). Rule 702, which governs the admissibility of

expert witness testimony, provides that an expert witness “qualified . . . by

knowledge, skill, experience, training, or education may testify” if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the
             evidence or determine a fact in issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and
             methods; and

25     R. Doc. 87-3 at 3-4.
26     R. Doc. 59-1 at 4-9.
27     R. Doc. 69 at 4-7.
                                       5
    Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 6 of 19




            (d) the expert has reliably applied the principles and
            methods to the facts of the case.

      Fed. R. Evid. 702.

      In Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993), the Supreme

Court held that Rule 702 “requires the district court to act as a gatekeeper to

ensure that ‘any and all scientific testimony or evidence admitted is not only

relevant, but reliable.’” Metrejean v. REC Marine Logistics, LLC, No. 08-

5049, 2009 WL 3062622, at *1 (E.D. La. Sept. 21, 2009) (quoting Daubert,

509 U.S. at 589). This gatekeeping function applies to all forms of expert

testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).

      The Court’s gatekeeping function consists of a two-part inquiry into

reliability and relevance. First, the Court must determine whether the

proffered expert testimony is reliable. The party offering the testimony bears

the burden of establishing its reliability by a preponderance of the evidence.

See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998). The

reliability inquiry requires the Court to assess whether the expert’s reasoning

and methodology underlying the testimony are valid. See Daubert, 509 U.S.

at 593. The aim is to exclude expert testimony based merely on subjective

belief or unsupported speculation. See id. at 590. Second, the Court must

determine whether the expert’s reasoning or methodology “fits” the facts of

the case, and whether it will thereby assist the trier of fact to understand the

                                       6
    Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 7 of 19




evidence. In other words, it must determine whether it is relevant. See id.

at 591. “[F]undamentally unsupported” opinions “offer[] no expert

assistance to the [trier of fact]” and should be excluded. Guile v. United

States, 422 F.3d 221, 227 (5th Cir. 2005).

     The Court’s role as a gatekeeper does not replace the traditional

adversary system. As the Supreme Court noted in Daubert, “[v]igorous

cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596 (citing

Rock v. Arkansas, 483 U.S. 44, 61 (1987)). “As a general rule, questions

relating to the bases and sources of an expert’s opinion affect the weight,”

rather than the admissibility, of that opinion. United States v. Hodge, 933

F.3d 468, 478 (5th Cir. 2019) (quoting United States v. 14.38 Acres of Land,

More or Less Situated in Leflore Cnty., Miss., 80 F.3d 1074, 1077 (5th Cir.

1996)).




                                     7
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 8 of 19




III. DISCUSSION

      A.    Dr. Marian Sackey & Dr. Erin O’Sullivan

      Plaintiff moves to exclude and/or limit the testimony of Dr. Marian

Sackey and Dr. Erin O’Sullivan.28 Specifically, plaintiff asks the Court to bar

Drs. Sackey and O’Sullivan from testifying that cocaine was present in Mr.

Urby’s system on the day of his death,29 and that Mr. Urby was “impaired”

while aboard the MARIA C, up until his death. 30

      As a preliminary matter, the Court notes that the meaning of plaintiff’s

latter request is unclear. As to Dr. Sackey, there is no indication that she

intends to testify about Mr. Urby’s so-called “impairment.” She specifically

testified at her deposition that she cannot discern a “level of impairment”

based on Mr. Urby’s medical records. 31 As to Dr. O’Sullivan, her deposition

testimony reveals confusion about plaintiff counsel’s line of questioning

regarding impairment. When asked whether she had reviewed any test

results “that would show impairment,” Dr. O’Sullivan responded, “I don’t

know what you mean by the word ‘impairment.’”32 She went on to explain

that cocaine can cause “arrhythmias, increased heart rate[,] and many other


28    R. Doc. 55.
29    R. Doc. 55-1 at 7-8.
30    Id. at 8-10.
31    R. Doc. 55-6 at 9.
32    R. Doc. 71-3 at 10-11.
                                      8
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 9 of 19




things,” and reiterated that she did not know how plaintiff’s counsel was

defining “impairment.” 33 She later explained that “taking cocaine itself can

cause people to be hyperthermic,” which means that it “can cause them to

have problems regulating their temperature.”34

      Given this context, the Court construes plaintiff’s motion to limit

testimony regarding “impairment” as a request that the Court exclude

testimony as to how cocaine use may have affected Mr. Urby on the day of

his death. Accordingly, the Court’s ensuing analysis under Daubert and Rule

702 looks specifically to the doctors’ testimony that cocaine was in Mr. Urby’s

system, and the ways in which it may have affected him.

      Under Rule 702, both Dr. Sackey and Dr. O’Sullivan are qualified by

their “knowledge, skill, experience, training, [and] education,” to offer expert

testimony interpreting the medical records of Bryan Urby. Fed. R. Evid. 702.

Dr. Sackey was Mr. Urby’s emergency physician at UMC,35 and Dr.

O’Sullivan conducted Mr. Urby’s autopsy at the parish coroner’s office. 36 Dr.

Sackey specializes in emergency medicine,37 and Dr. O’Sullivan is a board-


33    Id. at 11.
34    Id. at 14.
35    R. Doc. 55-6 at 2; see generally R. Doc. 55-3 (denoting “Marian Araba
      Sackey, MD” as the “[o]rdering provider” on decedent’s tests in the
      UMC emergency department).
36    R. Doc. 71-3 at 2, 7-8.
37    R. Doc. 71-2 at 2-3.
                                      9
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 10 of 19




qualified forensic pathologist. 38 Dr. O’Sullivan testified that she has been

qualified as an expert pathologist in many cases, and has never had her

testimony limited. 39

       Plaintiff objects to the doctors’ qualifications on the grounds that

neither doctor is a toxicologist. 40      The Court finds this argument

unpersuasive. Toxicologists or not, both doctors are qualified to interpret

toxicology results from tests that they personally ordered. Specialization in

a particular field “should generally go to the weight of the evidence, rather

than its admissibility.” United States v. Wen Chyu Liu, 716 F.3d 159, 168

(5th Cir. 2013); see also Parker v. John W. Stone Oil Distribs., No. 18-3666,

2019 WL 5212285, at *4 (E.D. La. Oct. 16, 2019) (permitting an ENT to testify

about the effect of a neurological disease); Bowie v. Am. Home Assur. Co.,

No. 05-1381, 2009 WL 3254500, at *2 (M.D. La. June 3, 2009) (permitting

a spine surgeon to testify about knee injuries); Harmeyer v. Dohm, No. 06-

4220, 2007 WL 4294667, at *5 (E.D. La. Mar. 7, 2007) (permitting a

neurosurgeon to testify about knee pain). Dr. O’Sullivan is particularly

qualified in this case, as she had seven years’ worth of experience

interpreting toxicology results at the time of Mr. Urby’s death, and nine


38     R. Doc. 71-3 at 2.
39     Id. at 3.
40     See R. Doc. 55-1 at 8-9.
                                     10
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 11 of 19




years’ worth at the time of her deposition. 41 Cf. In re Ingram Barge Co., 187

F.R.D. 262, 264 (M.D. La. 1999) (finding a doctor qualified in toxicology

despite not being board-certified in toxicology because “his medical practice

encompasses [the] field, and he has taught and written extensively in [the]

field”). Plaintiff has not pointed to any specific testimony, anticipated or

existing, that goes beyond either doctor’s qualifications or expertise.

       Further, the doctors’ testimony is based on reliable reasoning and

methodology.     See Daubert, 509 U.S. at 590-93; Fed. R. Evid. 702(c).

Plaintiff’s only objection as to reliability is her contention that that the urine

mass spec analysis is unreliable, because it does not indicate a numerical

quantity of cocaine or cocaine metabolite detected. 42 This argument lacks

merit. First of all, plaintiff’s assertion that there is no indicum of quantity is

contradicted by the record. Mr. Urby’s initial toxicology test screened for a

threshold level of 150 ng/mL of cocaine metabolite. 43 In order for any

cocaine metabolite to be detected, Mr. Urby’s urine must have contained at

least this threshold amount. Dr. Sackey testified that, because the toxicology

screen detected cocaine metabolite, the lab ran a urine mass spec analysis as




41     R. Doc. 71-3 at 16; see also id. at 20-22.
42     R. Doc. 55-2 at 7-8.
43     R. Doc. 55-3 at 25.
                                         11
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 12 of 19




a “confirmation test.” 44 The mass spec confirmed the presence of cocaine

and cocaine metabolite.45 Furthermore, the presence of cocaine and cocaine

metabolite in the mass spec results is consistent with Dr. O’Sullivan’s

postmortem test of Mr. Urby’s vitreous fluid, shown to contain 61 ng/mL of

cocaine metabolite. 46 Moreover, even if the record lacked any indication of

quantity, it contains evidence that any amount of cocaine is dangerous: Dr.

O’Sullivan testified at her deposition that “[t]here is no safe amount of

cocaine.” 47

       In any case, the Court finds nothing in Rule 702 or Daubert requiring

that toxicology tests yield numerical results, and plaintiff offers no authority

for this proposed quantity requirement. The Court finds that the urine mass

spec analysis, which indicates the presence of cocaine and cocaine

metabolite, is sufficiently reliable under Daubert and Rule 702(c).

       The doctors’ testimony is also “based on sufficient facts or data.” Fed.

R. Evid. 702(b). While plaintiff asserts that no parent cocaine was found in

Mr. Urby’s system,48 this claim is patently false. The urine mass spec analysis

plainly indicates the presence of both “Cocaine” and “Cocaine metabolites”


44     See R. Doc. 55-6 at 5-6, 13.
45     R. Doc. 55-3 at 26.
46     R. Doc. 71-3 at 18.
47     Id. at 12.
48     R. Doc. 55-1 at 7.
                                      12
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 13 of 19




in Mr. Urby’s urine. 49 Both Dr. Sackey and Dr. O’Sullivan testified that Mr.

Urby’s test results indicated the presence of cocaine. 50 The Court summarily

dismisses plaintiff’s contention that parent cocaine was not detected in Mr.

Urby’s system.

       Finally, the doctors’ testimony plainly “fits” the facts of the case, and

will therefore “help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702(a); see also Daubert, 509 U.S.

at 591; Fed. R. Evid. 702(d). This case’s central issue involves what caused,

and who is responsible for, Mr. Urby’s death on June 3, 2019. It is therefore

essential that the jury have an informed understanding of what factors likely

contributed to his death. The doctors’ interpretation of Mr. Urby’s test

results is clearly helpful on this key issue. Cf. Fowler v. Carrollton Pub.

Libr., 799 F.2d 976, 983 (5th Cir. 1986) (holding on appeal following a jury

trial that the district court erred in “admitting medical records from

[plaintiff’s] . . . hospital stay with no accompanying expert explanation of

their significance”).




49     R. Doc. 55-3 at 26 (emphasis added).
50     R. Doc. 55-6 at 12 (Dr. Sackey’s testimony that “cocaine was detected”);
       R. Doc. 71-3 at 5 (Dr. O’Sullivan’s testimony that Mr. Urby’s toxicology
       test was “positive for cocaine.”).
                                        13
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 14 of 19




       In sum, the requirements of Rule 702 and Daubert are satisfied as to

the testimony of Drs. Sackey and O’Sullivan. The Court denies plaintiff’s

request to prevent the doctors from testifying that cocaine was in Mr. Urby’s

system on the day of his death, or how cocaine use may have affected him on

the day of his death. Plaintiff’s concerns as to the basis of the testimony go

to weight, and may be addressed on cross-examination. See Daubert, 509

U.S. at 596 (citing Rock, 483 U.S. at 61); Hodge, 933 F.3d at 478 (citing 14.38

Acres of Land, 80 F.3d at 1077).

       For the foregoing reasons, the Court denies plaintiff’s motion to

exclude and/or limit the testimony of Dr. Sackey and Dr. O’Sullivan.



       B.    Dr. James Traylor

       Plaintiff also moves to exclude and/or limit the testimony and expert

report of Dr. James Traylor, defendants’ medical expert. 51 Dr. Traylor’s

report contains the following: a bullet-point timeline of events leading to Mr.

Urby’s death; a summary of Dr. O’Sullivan’s findings from Mr. Urby’s

autopsy; a summary of a 2002 scientific article regarding cocaine-induced

hyperthermia; a recitation of Mr. Urby’s lab results, and a statement that the

results are “proof that he used cocaine sometime after his pre-employment


51     R. Doc. 59.
                                      14
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 15 of 19




urine drug screen”; and, in closing, Dr. Traylor’s opinion that “the use of

cocaine . . . was the inciting event that initiated the sequence of events

leading to [Mr. Urby’s] fatal hyperthermia that was contributed to by

working in a hot environment while clad in improper work attire.”52

       Plaintiff does not object to Dr. Traylor qualifications. Instead, plaintiff

takes issue with Dr. Traylor’s testimony that that (i) cocaine use was the

inciting event that led to Mr. Urby’s death, 53 and (ii) that Mr. Urby was

improperly dressed on the day of his death. 54

       Plaintiff objects to Dr. Traylor’s statement that Mr. Urby’s “use of

cocaine . . . was the inciting event that . . . le[d] to his fatal hyperthermia,”55

on the grounds that this conclusion is contradicted by the record.56 The

Court construes plaintiff’s contention as an objection under Rule 702(b),

which requires that expert testimony be “based on sufficient facts or data.”

Fed. R. Evid. 702(b).

       The Court finds that Dr. Traylor’s conclusion regarding the role of

cocaine in Mr. Urby’s death is ambiguous as written. If, by this statement,

Dr. Traylor intends to convey that cocaine use contributed to Mr. Urby’s


52     R. Doc. 87-3 at 3-4.
53     R. Doc. 59-1 at 5-8.
54     Id. at 5.
55     R. Doc. 87-3 at 3-4.
56     R. Doc. 59-1 at 6-8.
                                        15
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 16 of 19




death, then the statement is admissible. That cocaine played a role in causing

Mr. Urby’s death is consistent with various parts of the record, including Dr.

O’Sullivan’s autopsy findings,57 her statements during her deposition, 58 and

Mr. Urby’s death certificate, 59 as well as the scientific article cited in Dr.

Traylor’s report.60     In arguing that that the record contradicts any

conclusions regarding cocaine, plaintiff largely rehashes the same arguments

she raises with respect to the testimony of Drs. Sackey and O’Sullivan. For

the reasons stated above, the Court rejects those arguments and finds that

the record supports testimony that cocaine use contributed to Mr. Urby’s

death.

       If, on the other hand, Dr. Traylor purports to opine that cocaine use

was a greater factor than the heat in causing Mr. Urby’s death—a plausible

interpretation of his “inciting event” language—then such a conclusion is

inadmissible, as it is unsupported by “sufficient facts or data.” Id. The study

cited in Dr. Traylor’s report indicates that cocaine use can be fatal at blood

levels of 3 to 6 mg/L, but that cocaine-related deaths can occur at blood levels

“10 to 20 times lower” than that when hyperthermia is present. 61 But the


57     R. Doc. 71-3 at 17.
58     Id. at 9.
59     R. Doc. 55-3 at 4.
60     R. Doc. 87-3 at 3.
61     Id.
                                      16
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 17 of 19




record lacks any indication of blood cocaine levels for Mr. Urby. The tests

discerned cocaine in his urine,62 and cocaine metabolite in his urine and

vitreous fluid. 63 No witness, including Dr. Traylor, has opined on, or even

suggested that it would be possible to know, Mr. Urby’s blood cocaine level

on the day of his death. Without such a metric, Dr. Traylor is unable to

support a conclusion that cocaine use was any more of a factor in Mr. Urby’s

death than the heat.

       Accordingly, the Court construes Dr. Traylor’s conclusion regarding

the role of cocaine as an opinion that cocaine use contributed to Mr. Urby’s

death, and denies plaintiff’s request to exclude his testimony. Dr. Traylor

may testify at trial that cocaine use contributed to, or was a factor in, Mr.

Urby’s death. Dr. Traylor may not testify that cocaine use was the primary

cause of Mr. Urby’s death, or otherwise opine that cocaine use played a

greater role than the heat in causing his death.

       As to Dr. Traylor’s statement that Mr. Urby was “clad in improper work

attire,”64 plaintiff contends that this conclusion is a factual determination

that must be left to the jury.65 But Dr. Traylor does not purport to offer his




62     R. Doc. 55-3 at 26.
63     Id.; R. Doc. 71-3 at 18.
64     R. Doc. 87-3 at 4.
65     R. Doc. 59-1 at 5.
                                      17
     Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 18 of 19




own opinion on whether Mr. Urby was properly dressed.               The record

contains extensive testimony from other crewmembers as to what Mr. Urby

was wearing, and their views, based on experience, that his clothing was

improper given the heat.66 Dr. Traylor appropriately relies on this testimony

in offering his medical opinion that improper dress contributed to Mr. Urby’s

fatal hyperthermia. See Daubert, 509 U.S. at 592 (“Unlike an ordinary

witness [under] Rule 701, an expert is permitted wide latitude to offer

opinions, including those that are not based on firsthand knowledge or

observation . . . .”). Dr. Traylor’s reliance on the sworn testimony of the

crewmembers does not amount to an impermissible determination of

witness credibility, nor does it otherwise invade the province of the jury. See

United States v. Deville, 278 F.3d 500, 506 (5th Cir. 2002). The Court

therefore permits Dr. Traylor’s testimony that improper clothing in the heat

contributed to Mr. Urby’s death.

       For the foregoing reasons, the Court denies plaintiff’s motion to

exclude and/or limit the testimony of Dr. Traylor.




66     See, e.g., R. Doc. 59-5 at 7; 59-6 at 9; 59-7 at 9; 59-9 at 5; 59-10 at 3;
       59-13 at 4; 59-14 at 3.
                                        18
   Case 2:20-cv-01554-SSV-MBN Document 116 Filed 09/21/21 Page 19 of 19




IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES plaintiff’s motion to

exclude and/or limit the testimony of Dr. Marian Sackey and Dr. Erin

O’Sullivan. The Court further DENIES plaintiff’s motion to exclude and/or

limit the testimony of Dr. James Traylor.




       New Orleans, Louisiana, this _____
                                     21st day of September, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    19
